Citation Nr: 1206525	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  05-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hip disorder, to include as secondary to service-connected right ankle disability. 

3.  Entitlement to service connection for hepatitis C, to include infectious hepatitis. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral knee disorder. 

6.  Entitlement to service connection for leukemia, to include as secondary to hepatitis C. 

7.  Entitlement to service connection for residuals of cold injury to the toes. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1957 to April 1961 with time lost from December 29, 1960 to December 30, 1960; from January 3, 1961 to January 5, 1961; and from February 6, 1961 to April 6, 1961.  

These matters come to the Board of Veterans' Appeals (Board) following March 2005 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2007, the Veteran testified during a hearing before RO personnel.  In May 2008, he also testified during a videoconference hearing before the undersigned Acting Veterans Law Judge (AVL).  Transcripts of both hearings are of record.

The Board notes that the RO appears to have considered the issue of service connection for infectious hepatitis (which the Veteran was treated for during service) in adjudicating the Veteran's claim for service connection for hepatitis C. (See September 2005 statement of the case (SOC)).  In light of the Veteran's arguments regarding both hepatitis C and infectious hepatitis during the course of the appeal period, the Board has restated the issue on appeal as noted on the title page. 

In August 2008, the Board granted the Veteran's claims of service connection for a low back disorder and bilateral tinnitus.  In that same decision, the remaining claims as listed above were remanded for various procedural and evidentiary development.  

In this decision, the Board is going ahead and deciding the Veteran's claims of entitlement to service connection for bilateral hearing loss, bilateral hip disorder, hepatitis C, leukemia, and residuals of a cold injury.  Regrettably, the claims for service connection for PTSD and bilateral knee disorder are addressed in the REMAND portion of the decision below and will be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  There is no competent and credible medical or other evidence confirming the Veteran currently has hepatitis C, to include infectious hepatitis, or that he suffers from any residuals of a cold injury to his toes as a result of his military service.  

3.  The most probative medical and other evidence of record also indicates the Veteran's bilateral hearing loss, bilateral hip, and leukemia disorders are not attributable to his military service, and specifically not to any symptoms, disease or injury during his service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have hepatitis C, including infectious hepatitis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have residuals of a cold injury that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  Bilateral hip disorder was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by his service-connected right ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  Leukemia was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  

The Board finds that, although a letter complying with the provisions set forth in Dingess was not provided prior to the March 2005 adjudication of some of the Veteran's claims since the rating decision was issued prior to the Court's decision, he has since been issued letters dated in October 2006, which was issued prior to the December 2006 rating decision also at issue, and again in November 2008.  These letters provide the Veteran with notice that fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

As to the issues on appeal, VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the RO obtained and associated with the record all of the Veteran's available in-service and identified post-service records, including private treatment records for his claims and his records from the Social Security Administration (SSA), as well as his records from the his treating VA Medical Center (VAMC).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2007 and May 2008 hearings.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.

With respect to the aforementioned hearings, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Therefore, the Bryant holding is not applicable to the May 2008 Board hearing, and the Veteran has not otherwise identified any deficiency as to this hearing.

The Board acknowledges that the Bryant holding is applicable to the March 2007 DRO hearing.  Here, the DRO who conducted the hearing did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, nor suggest the submission of evidence that may have overlooked.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claims, and which requested he identify any relevant evidence not of record.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the appellate claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

Additionally, pursuant to the August 2008 remand, the RO provided the Veteran VA compensation examinations in February, March and June 2010 to determine whether he has a current diagnosis for hepatitis, and whether his bilateral hearing loss, bilateral hip disorder, and hepatitis C, if diagnosed, may be attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And, in obtaining these VA compensation examinations, the Board is also satisfied that there has been compliance with its August 2008 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As to the service connection claim for residuals of a cold injury, the Board has reached this conclusion because service treatment records are negative for complaints, diagnoses, or treatment for this claimed disorder and, for reasons explained below, the Board does not find the Veteran's statements in support of his claim regarding having this disorder in service and since that time credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service when the Veteran's lay testimony is not credible).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  


II.  Service Connection Claims

The Veteran contends that he has bilateral hearing loss, bilateral hip disorder, hepatitis, leukemia, and residuals of a cold injury, all as a result of his military service.  Unfortunately, after reviewing the evidence of record, the Board finds that the preponderance of the evidence is against his claims for service connection, so they must be denied.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  When determining service connection, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

To establish service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Additionally, service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment records (STRs), service personnel records (SPRs), records of the Veteran's outpatient treatment at his treating VAMC, dated from June 2004 to September 2009, and private treatment records from various providers, dated in September 1988, from September 2003 to October 2005, March 2006, and April 2009.  The Veteran is also in receipt of SSA disability compensation for his back disorder and hypertension, but not for any of the disabilities currently on appeal.  In any event, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Moreover, because these SSA records do not specifically concern any of his claimed disorders, but instead pertain to other unrelated disabilities, these records are ultimately irrelevant and not determinative of whether he is entitled to service connection.

A.  Hepatitis C and Residuals of a Cold Injury Claims

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has neither provided nor identified any competent and credible medical or lay evidence showing a current diagnosis of either hepatitis C, including infectious hepatitis, or residuals of a cold injury, including at any point since filing this claim.  Concerning the hepatitis, his STRs clearly show treatment for infectious hepatitis in March 1959.  His STRs also indicate his condition improved.  Following this treatment in 1959, there are no other in-service notations indicating the Veteran continued to suffer from this disorder.  However, merely establishing he contracted a disease in service is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual disability.  See 38 C.F.R. § 3.303(b).  

Importantly, there is also no post-service medical evidence of record that the Veteran has hepatitis C or an abnormal liver.  A February 2005 VA treatment record reflects the notation that previous hepatitis C testing was negative.  While the Veteran was diagnosed in service with infectious hepatitis, the post-service medical evidence does not appear to reflect any residual disability associated with the disease.  The Board is aware of the report of March 2006 examination in which Dr. H notes that the Veteran continued to have residual problems associated with the infectious hepatitis in the form of recurrent episodes of right upper quadrant abdominal and liver pain.  However, he also acknowledges that a current diagnosis of hepatitis C could not be confirmed.  A subsequent September 2006 surgery consult note reflects that laboratory testing revealed normal liver enzymes.  Treatment records also in September 2006 document the Veteran's complaints of nausea, vomiting and abdominal pain.  He was noted to have reportedly undergone an exploratory laparotomy to assess whether there was an intestinal blockage.  Thereafter, in January 2007, the Veteran was noted to be feeling much better with no gastrointestinal symptoms.  

Pursuant to the August 2008 remand, the Veteran was provided a VA compensation examination in February 2010 to determine whether the Veteran's suffers from hepatitis.  The examiner determined the Veteran does have a history of infectious hepatitis in the remote past with no residuals or reoccurrence.  Additionally, there was no laboratory diagnostic evidence of hepatitis C and no history of hepatitis C.  This examination further confirms that the Veteran does not have a diagnosis of this disorder.  

As for his claim of residuals of a cold injury, there are no in-service notations indicating the Veteran suffered from an injury as a result of exposure in Korea, or at any point during his military service.  Moreover, there has been no underlying diagnosis concerning his feet or toes since service, including since filing his claim.  His VA treating physicians did not diagnosis a disorder at any point during his post-service treatment.  Dr. H. stated in his March 2006 examination that the Veteran suffers from burning and pain in his feet and toes.  However, there is no resultant diagnosis to account for the complaints of pain, to in turn suggest he has a current resultant disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The Board realizes the Veteran is competent, even as a layman, to proclaim for example having experienced pain in his feet and toes since service.  Indeed, he is even competent to make this proclamation absent any supporting contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  But his lay testimony concerning this also must be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And again, his mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

His hepatitis, on the other hand, is not readily amenable to mere lay diagnosis, since it is a clinical determination.  And, a layman such as the Veteran is not competent to provide or affirm this diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hepatitis C, including infectious hepatitis, and residuals of a cold injury.  Accordingly, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss, Bilateral Hip Disorder and Leukemia Claims

As previously acknowledged in the Board's August 2008 remand, there is no disputing the Veteran has bilateral (i.e., right and left ear) hearing loss, a left hip disorder and leukemia.  He has since been diagnosed with a right hip disorder as well.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, these claims necessarily would be invalid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  A VA audiological evaluation performed in February 2005 demonstrates that the Veteran does have hearing loss that meets the requirement for disability under 38 C.F.R. § 3.385.  He also underwent a VA audiological examination in March 2010, which confirms the Veteran suffers from bilateral hearing loss.  

As for his bilateral hip disorder, the medical X-ray evidence reflects degenerative joint disease of the left hip joint, which resulted in a total left hip replacement in 2006.  The June 2010 VA examiner did not provide additional X-rays of the left hip, however, because of the total replacement of the joint.  X-rays of the right hip, on the other hand, confirmed mild degenerative joint disease.  Finally, the March 2006 examination from Dr. H. also confirms all three disorders.  

So resolution of these claims turns on whether these conditions are related or attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The prior August 2008 remand noted that the Veteran's STRs contain no reference to any hearing loss, hip disorders or leukemia.  Enlisted qualification records reflect that the Veteran was apparently a weapons instructor for the M-1 rifle.  A review of a military audiological test in April 1961 does not reflect findings that necessarily demonstrated hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2011).  And, as previously noted in the August 2008 remand, a review of the Veteran's enlisted qualification record reflects that he was stationed at Fort Benning from July 1959 to April 1961, which would have been after his tour in Korea, and that his unit of assignment was noted as Headquarters Company, 2nd BG, 23rd Infantry.  The Board is cognizant that the Army Airborne School is located at Fort Benning.  However, the Veteran's service records, in particular his enlisted qualification record, do not reflect that he graduated from Army Airborne School, that he was awarded jump wings or was airborne-qualified, that he was a jump master, or that he was assigned to the 2nd Airborne Rangers.  So his STRs provide evidence against his claims.  See Struck v. Brown, 9 Vet. App. 145 (1996). 

The record also does not contain any evidence of sensorineural hearing loss or diagnoses of arthritis (degenerative joint disease) for either hip within one year of the Veteran's discharge from service in April 1961, so by April 1962.  Hence, he also is not entitled to any presumption regarding in-service incurrence of the bilateral hearing loss and bilateral hip disorders.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Board also notes, in considering the claim for bilateral hearing loss, he was not diagnosed until February 2005, when he was issued hearing aids by VA.  The March 2006 examination by Dr. H. did not indicate the Veteran sought treatment or complained of hearing loss prior to that date.  His hearing was re-evaluated in September 2009, according to a VA treatment record.  However, none of these treatment records, private or VA, appear to attribute the Veteran's hearing loss to noise exposure while in the military.   

There are no additional treatment records, VA or private, until the Veteran's March 2010 VA compensation examination.  The VA audiologist noted the Veteran's contentions that in service he was exposed to weapons fire without hearing protection, and as a weapons instructor for the M-1 rifle.  His post-service history of noise exposure as a truck driver without hearing protection was also noted.  Following an audiological evaluation, the audiologist concluded that the bilateral hearing loss is less likely than not a result of his military service.  The audiologist found there was no evidence of acoustic trauma during military service as he had normal thresholds at entrance and separation.  

As for the bilateral hip disorder, the Veteran's VA treatment records show his complaints of and treatment for this disorder, especially considering the total left hip replacement in 2006.  The VA treatment records do not provide an etiological opinion of this disorder.  In March 2006, Dr. H. repeated the Veteran's contentions that he made 55 parachute jumps in Korea, he was qualified as a jump master, and that he was assigned to the 2nd Airborne Rangers.  However, he did not discuss the Veteran's bilateral hip disorder when rendering an orthopedic opinion on the bilateral knee claim, remanded below.  In this March 2006 examination, Dr. H. states the Veteran was involved in combat.  However, there is nothing in the Veteran's file to support that determination.  Therefore, in accordance with the August 2008 remand directives, the Veteran under a VA orthopedic examination in June 2010.  

The June 2010 VA examiner also considered the Veteran's statements about his in-service time as a paratrooper.  Additionally, the Veteran stated that, due to his service-connected fractured ankle, his gait was altered, which created the bilateral hip disorder.  However, the examiner also indicated that the lack of records and/or the Veteran may affect the accuracy of his self-reported history.  Nevertheless, he proceeded with the examination under the assumption the Veteran accurately reported his history.  After a physical examination of the Veteran's hip involving range of motion and radiographic testing, the examiner concluded that it is less likely as not his bilateral hip disorder is not related to an event or injury in service.  Additionally, the examiner concluded the bilateral hip disorder was less likely as not permanently aggravated by the service-connected right ankle disorder.  In fact, the examiner stated that the likely cause of the bilateral hip disorder was age and post-service activities or injuries.  

The June 2010 VA examiner reviewed the entire claims file, including the private treatment records, took a history from the Veteran and reviewed relevant literature.  More importantly, the examiner discussed all the competent evidence in the claims file and provided a sufficient underlying medical rationale of the opinions provided.  Therefore, the Board finds this opinion constitutes compelling evidence against the claim for service connection for a bilateral hip disorder.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.") 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Here, regarding the Veteran's contention that his bilateral hip disorder is due to his service-connected right ankle disability, he clearly meets Wallin element (1), current disability, as previously discussed.  With respect to Wallin element (2), service-connected disability, the Veteran is service-connected for his right ankle.  Therefore, Wallin elements (1) and (2) are also satisfied. 

Regarding crucial Wallin element (3), medical evidence of a nexus between the service-connected disease or injury and the current disability, the Board notes that the question presented in this case, i.e., the relationship, if any, between the Veteran's current depressive disorder and his service-connected eye disability, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

However, the June 2010 specifically commented on the relationship between the Veteran's bilateral hip disorder and his right ankle disorder and determined there was no permanent aggravation.  The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis. 

And, again, there has been no challenge to the competency or credibility of these unfavorable medical opinions from March 2010 and June 2010 obtained on remand.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (The Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.).

Finally, concerning the Veteran's claim of entitlement to service connection for leukemia, his VA treatment records note treatment for this disease.  However, there is no opinion as to the nature and etiology of this disorder in those records.  The Veteran stated in April 2005, that a VA treating physician linked his leukemia to the infectious hepatitis he contracted while in service.  On this determinative issue, Dr. H. stated in his March 2006 opinion that he could not find a "causal relationship for the Veteran's leukemia to his [] hepatitis and likewise cannot confirm this Veteran contracted leukemia while in the service or in the alterative contracted leukemia within the year following his discharge."  

As to secondary service connection using the same principles discussed above, as there is no medical evidence of a diagnosis, much less a nexus (i.e., link) between the Veteran's claimed infectious hepatitis and his military service, there simply cannot be any way to secondarily connect his leukemia to his service by way of this disorder since it is not service connected.  Wallin, 11 Vet. App. at 512.  In other words, the mere fact that the Board has determined there is no current diagnosis for hepatitis and it is therefore, unrelated to service, necessarily means the leukemia also is not to the extent the Veteran is attempting to establish this correlation to his service via the hepatitis.

The Board acknowledges that the Veteran is certainly competent to proclaim having experienced relevant symptoms during and since service for these disorders, indeed, even absent any contemporaneously dated medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  But his lay testimony concerning this, while competent, also has to be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaints until relatively long after service, here over 40 years for any of these disorders after his separation from active duty, as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In making this credibility determination, the Board does not find the Veteran's statements concerning the causes of his claimed disorders to be credible in terms of these disorders dating back to injuries or disease in service.  This is true because the March 2010 VA audiologist considered the Veteran's noise exposure in service and even after.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Similarly, the June 2010 VA examiner conducted the examination of the hips under the assumption the Veteran accurately reported his history.  But these examiners nonetheless ultimately determined the cause of the Veteran's hearing loss bilateral hip disorders was unrelated to his military service.  So even acknowledging there is proof of his claimed disorders, and proof of injuries in service, there still is no competent and credible evidence of record establishing the required correlation between these current disabilities and his military service.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Moreover, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  So, as an example, it is entirely permissible in this circumstance to have the expectation of some mention (e.g., a pertinent complaint, etc.) during service of a relevant injury and consequent symptoms that could have later led to the conditions now being claimed.  See Kahana v. Shinseki, No. 09-3525 (U. S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical or summary rejections of lay evidence but must, instead, provide discussion of the reasons and bases for not accepting it).

Accordingly, the Board finds that the preponderance of the evidence is against these claims for service connection for bilateral hearing loss, bilateral hip disorder, and leukemia.  So there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of service connection for hepatitis C, including infectious hepatitis, is denied. 

The claim of service connection for residuals of a cold injury to the feet and toes is denied. 

The claim of service connection for bilateral hearing loss is denied. 

The claim of service connection for bilateral hip disorder is denied. 

The claim of service connection for leukemia is denied. 


REMAND

VA has a duty to assist claimants in developing facts and evidence concerning their claims for benefits.  See 38 U.S.C.A. § 5103A (West 2002).  And although the Board sincerely regrets the additional delay that will result from this remand, it is required to ensure the Veteran receives every possible consideration.

Concerning the Veteran's claim of bilateral knee disorder, the Veteran had a VA compensation examination in June 2010 for his bilateral hip claim, pursuant to the Board's prior August 2008 remand directives.  However, that examiner took it upon himself to conduct a physical examination and X-ray findings of the Veteran's right and left knees.  Thereafter, he only rendered a medical nexus opinion concerning the etiology of the Veteran's hips.  Thus, to assist in determining whether the bilateral knee disorder is attributable to his military service, medical comment is needed concerning this possibility.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Moreover, once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

Next, concerning the Veteran's claim of entitlement to service connection for PTSD, further development is required.  

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Rather recently, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former 
prisoners of war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Another exception to the general pleading requirement and proof of stressor in service is when the claim is predicated on personal or sexual assault.

The primary result of this most recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

The Board notes that the Veteran has been diagnosed with PTSD.  In the March 2005 rating decision, the RO denied the Veteran's claim for PTSD finding that the Veteran's reported stressor-walking perimeter (apparently on patrol) at the DMZ (demilitarized zone), fire fights, and stress-was too general to allow for verification.  Thereafter, during his May 2008 videoconference hearing, he provided additional stressor information.  In this regard, he testified that approximately between June 1958 and August 1958 he was in a vehicle enroute to the DMZ and a jeep that he was near his vehicle struck a land mine.  The resulting explosion reportedly killed the jeep's driver and caused the veteran to be thrown from his vehicle.  The name of the driver killed was reported as [A. K.], a corporal in the U.S. Army with the 7th Medical Detachment/Medical Division (the Veteran's unit while he served in Korea per his DA Form 20).  

Pursuant to the August 2008 remand directives, the RO attempted to verify the Veteran's claimed stressors with the Joint Services Records Research Center (JSRRC).  And, while the JSRRC stated in August 2010 that there was insufficient information to corroborate his stressors, VA since as mentioned has amended its rules, especially concerning the requirement regarding stressor confirmation.  Therefore, a VA compensation examination and opinion are needed to determine whether the Veteran's purported stressors are consistent with the places, types, and circumstances of his service and the reason he has PTSD, depression, etc.  See the revised, as of July 13, 2010, 38 C.F.R. § 3.304(f)(3).

The Board further finds that any outstanding treatment records regarding the Veteran's knee and psychiatric problems should be obtained while this case is on remand.

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names and addresses of all medical care providers who have treated him for his knee and psychiatric problems since June 2010.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his bilateral knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, offer comment and an opinion as to whether his bilateral knee disorder is causally or etiologically related to service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and fully explain why an opinion cannot be provided without resort to speculation.  

3.  The Veteran should also be afforded a VA examination to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's already diagnosed PTSD is related to or the result of events that occurred during his military service, especially in Korea and particularly in light of the recent changes to 38 C.F.R. 
§ 3.304(f)(3) regarding not needing to independently verify certain types of stressors.  The examination should include any diagnostic testing or evaluation deemed necessary.  

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

The Veteran is hereby advised that failure to report for this, or any other examinations, without good cause, may have adverse consequences on his pending claims.  

The examiner must discuss the rationale of any opinion rendered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  After conducting any additional development deemed necessary, readjudicate the remaining claims for service connection for a bilateral knee disorder and PTSD in light of the additional evidence.  If his claims are not granted to his satisfaction, send him an SSOC and give him and his representative an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


